      Case 1:17-cv-00049-LJV-HKS Document 12 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 WILLIE SCOTT,

                Petitioner,

           v.                                              17-CV-49
                                                           DECISION & ORDER
 SUSAN KICKBUSH, Superintendent of
 Gowanda Correctional Facility,

                Respondent.



       On January 18, 2017, the petitioner, Willie Scott, filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Docket Item 1. On July 5, 2017, the

respondent filed her response. Docket Item 5. Scott did not file a reply, and the time to

do so expired. See Docket Item 2.

       On October 17, 2019, this Court referred this case to United States Magistrate

Judge H. Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. § 636(b)(1)(A)

and (B). Docket Item 8. On March 2, 2020, Judge Schroeder issued a Report and

Recommendation (“R&R”) finding that Scott’s application for a writ of habeas corpus

should be denied and that his petition should be dismissed. Docket Item 9. The parties

did not object to the R&R, and the time to do so now has expired. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(2). 1



       1
          On April 21, 2020, the copy of the R&R that initially was mailed to Scott was
returned as undeliverable. Docket Item 10. On April 23, 2020, this “Court confirmed
through the New York State Department of Corrections and Community Supervision’s
website and by phone that the petitioner is still located at the Gowanda Correctional
Facility, where the mail was sent.” Docket Item 11. Accordingly, the Court “sent
another copy of the R&R to the petitioner.” Id. The Court explained that “[o]bjections
       Case 1:17-cv-00049-LJV-HKS Document 12 Filed 08/04/20 Page 2 of 2




         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Schroeder’s R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Schroeder's recommendation to deny Scott’s application for a writ of habeas

corpus and dismiss his petition.

         For the reasons stated above and in the R&R, Scott’s application for a writ of

habeas corpus is DENIED, and his petition, Docket Item 1, is DISMISSED. The Clerk of

the Court shall close the file.

         SO ORDERED.

Dated:         August 4, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE



[were] due fourteen days from receipt.” Id. Over three months have passed and the
second copy of the R&R has not been returned as undeliverable. Nor has Scott
submitted an objection.

                                              2
